HALLEY, J.
(concurring in part and dissenting in part). The verdict in this case presents an anomalous situation. I concur with the majority opinion in granting a new trial as to the property damage under subdivision 5 of sec. 651, Title 12, O. S. 1941, since the jury disregarded the evidence as to the amount of damage to the automobile; but I do not think that the plaintiff is entitled to a new trial as to her personal injuries. Title 12, sec. 652, O.S. 1941, specifically provides that a new trial shall not be granted on account of the smallness of the damages in an action for injury to the person. If the defendant were willing to pay the judgment for $175 for the personal injuries, the plaintiff cannot complain, and is not *18entitled to have the issue on that item retried in the absence of a showing that the defendant would not pay said amount.